 

Case 20-10343-LSS Doc 3770 Filed 05/12/21 Pa 2
oy aby / -2/

Rustice haul SefherSilversyer

SA BawhpupTey ase #
, =

$2 4 Manket STreeT

Oth Flor

A Qanry This ab Use My whole L)fe,

I

 

>
a
@
>
=z
x
>
~
m
=
x

2
wm
ang
=
3
oe
he
ml
mo
os
3
zo
>>

MO sg WY 21 AV Lae
— @as

 
UOAROQL STREAM DL sey |
€ }

4 MAY 21 PROALL a

 
  

us ice Laby] Se /f ev §

Ks* /Sa Fi ne
ne, play Cerse WS 199

ive rslesAal

TO¥ fo an ket Slypee7 Bs.
LT f= /e0 yr = <<
Wil ie 3700 QD un &

} / 3 x0 / 5°75
iSBOi-sosess UybedongLedepdgd babe DU ngdoesd fd aaa tigl og aU eater

Case 20-10343-LSS Doc3770 Filed 05/12/21 Page 2 of 2

 
